Citation Nr: 1757397	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, lumbar spine (hereinafter back disability) prior to April 7, 2017 and in excess of 40 percent thereafter.

2.  Entitlement to an effective date earlier than April 7, 2017, for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 1993.

The issue comes before the Board of Veterans Appeals Board on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

In February 2017, the Board remanded the claim for further development.  The matter has since returned to the Board.


FINDINGS OF FACT

1.  Prior to April 7, 2017, the Veteran's lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least four weeks but less than six weeks within any 12 month period.

2.  From April 7, 2017, the Veteran's degenerative joint disease of the lumbar spine does not result in unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks within any 12 month period, or associated objective neurologic abnormalities other than radiculopathy of the left lower extremity.

3.  The date entitlement arose for radiculopathy in the left lower extremity is April 7, 2017, which is the date of a VA examination first confirming a diagnosis of neurologic abnormalities.


CONCLUSIONS OF LAW

1.  Prior to April 7, 2017, the criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2017).

2.  Effective April 7, 2017, the criteria for an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017). 

3.  The criteria for an earlier effective date, prior to April 7, 2017, for the grant of service connection for radiculopathy of the left lower extremity associated with the low back disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.400, (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the issue of entitlement to earlier effective date for the grant of separate rating for radiculopathy in the left lower extremity is a downstream issue.  For downstream issues, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran VA medical examinations in October 2009, November 2011, June 2015, and April 2017.  The Board finds the examinations are adequate to decide the claim.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Stegall compliance

The Board finds there has been substantial compliance with its February 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

III.  Increased Rating

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. §§ 4.71a, Diagnostic Code 5243, 5235-5243.

The normal findings for range of motion of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 38-43 (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Id. at 354.

A.  Rating in excess of 20 percent prior to April 7, 2017

The Veteran contends that his service-connected back disability is more severe than the current rating.  See Statement in Support of Claim entered in VBMS in June 2009; Correspondence entered in VBMS in July 2015.

In April 2009, the Veteran was seen at the Biloxi VAMC: Physical Therapy Consult.  The Veteran complained of chronic low back pain.  The examiner stated that the Veteran worked as a teacher who stood for an average of 40 minutes.  The Veteran took pain pills and muscle relaxers with little relief.  He stated that his back pain slowly affected his mid-back and neck.  He stated that his pain level was 7/10.  The therapist noted that the Veteran ambulated without any assistive device.  He walked with a normal gait.  The examiner noted pain with trunk flexion and extension, and increased pain with right lateral trunk flexion.  There was no muscle weakness or sensory deficits.  See Medical Treatment Record-Government Facility entered in VBMS in July 2015 at 98.  The examiner noted that the lumbar spine had normal range of motion (ROM), pain on flexion and extension, and leg raise was negative.  See id. at 102.  

In October 2009, the Veteran was afforded a VA examination to determine the severity of his back disability.  The Veteran stated that his back pain occurred on a daily basis and was 8/10.  After approximately 15 to 20 minutes, he experienced pain with sitting or standing.  Sometimes, the pain radiated up and down his spine.  He stated that with any type of physical activity, he experienced flare-ups of worsening pain which he described as 10/10.  He also complained of stiffness.  However, there were no complaints of weakness, fatigability, lack of endurance, incapacitation, bowel, or bladder complaints.  The Veteran did not wear or use any type of assistive devices.  He stated that he received minimal response with the drug Methocarbamol.  

The examiner stated that there was no heat, swelling, or erythema.  There was very mild pain to palpation to the right and left lower lumbar areas.  The Veteran did not experienced spasms, atrophy, painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, instability, or CVA tenderness.  On active ROM testing, the Veteran's forward flexion was from zero to 85 degrees and extension from zero to 25 degrees, both of which caused pain.  Right and left lateral flexion was from zero to 30 degrees and right and left lateral rotation was from zero to 45 degrees.  There was no additional limitation of motion noted or loss of function after three repetitions.  The examiner stated that loss of function due to flare-ups could not be determined without resorting to mere speculation.  The examiner noted that the Veteran worked as a teacher.  The Veteran denied any prescribed bed rest or period of incapacitation within the last 12 months.  The Veteran denied any impediment to his activities of daily living.  Regarding impediment to his usual occupation, the Veteran stated that he was able to perform his job as a teacher; however as the day went along, he experienced increasing difficulty with his back in regards to the prolonged standing that was required.  Straight leg raise testing was negative for radicular pain.  Sensation testing was grossly intact to sharp and dull.  The examiner diagnosed the Veteran with mild degenerative joint disease (DJD) lumbar spine without objective findings of radiculopathy.
In October 2009, the radiologist stated that the back alignment was normal, and the disc spaces were well maintained.  There was mild bilateral degenerative facet reaction extending from L4 through 51 and mostly at the lumbosacral junction, posteriorly.  There were no other abnormal bone or joint abnormalities.  The radiologist stated that there were mild degenerative changes.  See Medical Treatment Record-Government Facility entered in VBMS in March 2010, page 1.  

In November 2011, the Veteran was afforded a VA examination to determine the severity of his back disability.  The examiner performed an in-person examination.  The Veteran stated that his mid-back pain occurred daily and was constant.  He had not had surgery.  He wore a back brace for support, used a heating pad and TENS unit, and took Tylenol.  The Veteran's other symptoms were noted to be the same as before.  It was noted that the Veteran did not report radiculopathy.  

The examiner noted the Veteran's forward flexion was from zero to 80 degrees.  Objective evidence of painful motion began at 80 degrees.  The Veteran's extension was from zero to 25 degrees with pain beginning at 25 degrees.  Right and left lateral flexion and rotation were from zero to 30 degrees with no evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion was from zero to 80 degrees.  Post-test extension and right and lateral flexion were from zero to 25 degrees.  Post-test left lateral flexion and right and left rotation were from zero to 30 degrees.  The Veteran did not have additional limitation in ROM of the back following repetitive-use testing.  However after repetitive use, he experienced functional loss of impairment, i.e., less movement than normal.  

The Veteran did not experience localized tenderness or pain to palpation for joints and/or soft tissue, guarding or muscle spasm or intervertebral disc syndrome (IVDS).  The examiner noted that the Veteran had normal muscle strength and no muscle atrophy.  The Veteran also had normal sensory exam.  He tested negative for both right and left straight leg raising.  The reflex exam showed that the Veteran's right and left knees and ankles were hypoactive.  The Veteran did not have any other neurologic abnormalities or findings related to a back condition (such as bowel or bladder problems/pathologic reflexes).  There were no signs or symptoms of radiculopathy.  

The examiner noted that the Veteran regularly used braces.  The Veteran did not have scars, and there were no other pertinent physical findings, complications, conditions, signs or symptoms.  The Veteran experienced flare-ups that had a functional impact of the back.  The examiner noted that imaging did not show arthritis or a vertebral fracture.  The examiner diagnosed the Veteran with DJD lumbar spine with no radiculopathy.  The examiner also stated that functional limitation was mild.  The Veteran's back condition did not impact his ability to work.

In June 2015, the Veteran was afforded a VA examination to determine the severity of his back disability.  The examiner reviewed the VA treatment records.  The Veteran stated that there was no significant change in his condition since the last VA examination.  He stated that he experienced occasional increase in pain with isolated episodes or radicular symptoms down his left hip because of his job.  He stated that as a schoolteacher, he stood and climbed stairs twice daily for five days a week, and this resulted in aggravation of his low back pain.  The Veteran was asymptomatic.  

The examiner stated that the Veteran did not experience flare-up and did not report functional loss or functional impairment of the back.  The Veteran ambulated with a normal gait and performed heel to toe, toe and heel walk without difficulty.  Physical/neurological examination of the back revealed no spasm/swelling, no palpable tenderness and radiculopathy.  The noted mild decreased in forward flexion and extension is due to reported pain.  Forward flexion was from zero to 80 degrees; extension from zero to 20 degrees; right and left lateral flexion and lateral rotation were from zero to 30.  The range of motion did not contribute to functional loss.  There was no evidence of pain on weight bearing or objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the back.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional function loss after three repetitions.  The Veteran did not experience pain, weakness, fatigability, or incoordination that significantly limited his functional ability with repeated use over a period of time.  

There was no guarding or muscle spasm of the back.  The Veteran's muscle strength, sensory exam, deep tendon reflexes, and reflexes were normal.  He did not experience muscle atrophy or thoracic vertebral fracture with loss of 50 percent or more of height.  His straight leg raising test was negative.  The Veteran did not experience ankylosis, IVDS, or any other neurologic abnormalities or finding related to his back.  Additionally, he did not experience radicular pain or any other symptoms due to radiculopathy.  The Veteran occasionally used a back strap.  The examiner noted that the Veteran ambulated with a normal gait and performed heel to toe, toe and heel walk without difficulty.  There were no other pertinent physical findings, complications, conditions, signs, symptoms or scars.  Imaging studies confirmed arthritis.  The examiner stated that the Veteran had DJD with no functional limitation.  The Veteran's back condition did not have an impact on his ability to work.  

In July 2015, the Veteran saw his private physician.  See Medical Treatment Records-Non-Government Facility entered in VBMS on April 3, 2017.  The Veteran stated that he experienced gnawing, stabbing, throbbing, and/or sharp pain which could not be alleviated.  Lying down, lifting, carrying twisting, getting out of bed, going from sitting to standing and walking up and down stairs aggravated the Veteran's back pain.  See id. at 2.  Upon inspection, the examiner noted that the Veteran's forward flexion, extension, lateral flexion and rotation were all normal with no pain on motion.  The Veteran was administered a corticosteroid shot.  Id. at 3, 4; see also Medical Treatment Records-Non-Government Facility entered in VBMS on April 10, 2017.

During the Veteran's October 2016 Board hearing, the Veteran stated that his doctor prescribed two days of bed rest.  This occurred on two different occasions.  See Hearing Transcript entered in VBMS in October 2016, page 23-24.  

After reviewing the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the service-connected back disability.  The evidence does not demonstrate forward flexion 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Further, incapacitating episodes lasting at least four weeks but less than six weeks during the past 12 months were not demonstrated.  

During the appeals period, the Veteran underwent three VA examinations.  At worse, the Veteran's forward flexion was from zero to 80 degrees and extension was from zero to 20 degrees.  There was no additional loss of function or ROM after three repetitions.  There was no evidence of muscle atrophy and reflexes were noted as normal.  The Veteran asserted he experienced flare-ups whenever he performed any type of activity.  He experienced functional loss of impairment.  Additionally, during his October 2009 examination, the Veteran reported stiffness.  However, the examiners noted that the Veteran walked with a normal gait, and his back pain did not result in or cause additional limitation of motion noted or loss of function after three repetitions.  Ankylosis was not shown.  Additionally, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected lumbosacral disability is more disabling than currently evaluated.    

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  The VA examiner found that the Veteran did not have intervertebral disc syndrome (IVDS).  None of the treatment records indicate that he has had any incapacitating episodes as defined by the regulation, i.e., physician prescribed bed rest.  Therefore, a rating in excess of 20 percent based on incapacitating episodes is not warranted.

Associated objective neurologic abnormalities are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As to neurological manifestations, the VA examinations demonstrate that all sensory tests were normal, and there were no other neurologic abnormalities such as bowel or bladder problems/pathologic reflexes.  

The Board has also considered the Veteran's complaints of low back pain and potential additional limitation of functioning resulting therefrom, under the provisions of 38 C.F.R. §§ 4.40, 4.45, for all rating codes potentially applicable to his disability.  However, there is insufficient evidence to conclude that his low back pain and associated symptoms caused such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 or the holding in DeLuca.  There was no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 20 percent rating assigned.  While the Veteran no doubt experienced impairment due to his service-connected lumbar disability, his functional impairment would need to be equivalent to forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis, in order for an increased rating to be assigned, and this has simply not been shown.  38 C.F.R. § 4.7, 4.40, 4.45.  

The Board recognizes that the Veteran believes he is entitled to a higher rating for his back disability.  However, while he is competent to report pain levels and observable symptomatology that is insufficient to show his low back disability manifested to a degree in excess of 20 percent or more.  Moreover, he is not competent to report matters that require special education, training and expertise, such as range of motion or functional loss testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds the objective medical evidence is more probative and credible than the lay evidence in determining that the Veteran's low back disability does not meet the criteria for a rating in excess of 20 percent.  See id. at 1376-77.

In summary, the preponderance of the evidence reflects that the service-connected back disability was not more than 20 percent disabling at any time during the appeal period on appeal.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





B.  Rating in excess of 40 percent from April 7, 2017

In April 2017, the Veteran was afforded a VA examination to determine the severity of his disability.  The examiner performed an in-person examination. The Veteran reported flare-ups that increased after standing on pavements weekly and climbing stairs five days a week at work.  The Veteran reported functional loss or impairment.  He had difficulty standing for long periods of time, and he could not sleep on his side due to pain radiating down his left leg.  

The examiner noted abnormal ROM.  The Veteran's forward flexion was from zero to 20 degrees; extension from zero to five degrees; right lateral flexion from zero to 15 degrees; left lateral flexion and right and left lateral rotation from zero to 10 degrees.  The abnormal ROM contributed to functional loss.  The examiner noted that there was pain on forward flexion, extension and right and left lateral flexion and rotation that contributed to functional loss.  There was no evidence of pain on weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the back.  The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function.  The Veteran did not experience pain, weakness, fatigability or incoordination which significantly limited functional ability with repeated use over a period of time.  However, during flare-ups, pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability.  After testing after flare-ups, the Veteran's forward flexion was from zero to 15; extension to zero; right lateral flexion from zero to 10; and left flexion and right and left lateral rotation from zero to five.  

The Veteran did not experience ankylosis, localized tenderness, guarding, muscle spasms, or any other neurological abnormalities or findings related to his back.  The examiner noted that the Veteran had normal muscle strength, reflexes, and right and left leg raising test.  He had no muscle atrophy.  The Veteran had a normal sensory exam for his right side, i.e., thigh, ankle, toes.  However, he had decreased sensory exam on his left except for his foot/toes.  He experienced mild intermittent pain, numbness and paresthesias and/or dysesthesias in his left lower extremity.  The Veteran did not have any other signs of radiculopathy.  The Veteran did not have a thoraculumbar vertebral fracture with loss of 50 percent or more of height.  The examiner noted that the Veteran had IVDS; however, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to any condition.  The examiner found objective evidence of pain on passive ROM.  There was also objective evidence of pain on non-weight bearing testing on his back.  The examiner confirmed the DJD, lumbar spine diagnosis.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his lumbar spine disability under the General Rating Formula.  In this regard, the VA examination and treatment records do not reveal unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Furthermore, while the Veteran has very limited range of motion of the lumbar spine, to include as a result of functional impairment resulting from pain and similar symptoms, such is contemplated in his current 40 percent rating.  See DeLuca, supra; Mitchell, supra.  However, absent ankylosis of the thoracolumbar or entire spine, the Veteran is not entitled to a higher rating under the General Rating Formula. 

Moreover, with regard to the Formula for Rating IVDS Based on Incapacitating Episodes, the record reflects that the Veteran experienced IVDS.  However, he did not have incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

With regard to disabilities of the spine, VA is to evaluate any associated neurologic abnormalities under appropriate diagnostic criteria.  See Note (1) of the General Rating Formula.  As indicated previously, while the Veteran has been awarded separate 10 percent ratings for radiculopathy of the left lower extremity, the evidence does not show any additional associated objective neurologic abnormalities.  In this regard, the entirety of the record, to include VA examinations, fails to show any incontinence or other neurologic impairment associated with the Veteran's back disability.  Therefore, additional separate ratings for associated objective neurologic abnormalities, other than radiculopathy of the left lower extremity, is not warranted.

IV.  Effective Date Claim

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a) (2012); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

VA law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. 

The Veteran essentially contends that an effective date earlier than April 7, 2017 for the award of service connection radiculopathy of left lower extremity is warranted.  See Status Letter entered in Caseflow Reader in September 2017.  In essence, he asserts that the effective date for the separate 10 percent evaluation should date back to his original claim for increased rating for his back disability that VA received on June 12, 2009.  See id.  

In a July 2017 rating decision, the RO granted an increase of 40 percent for the Veteran's back disability and awarded a separate 10 percent evaluation for radiculopathy in the left lower extremity as secondary to back disability, effective from April 7, 2017.  The separate evaluation was awarded during the pendency of the Veteran's original appeal for an increased rating for his back disability.

In October 2009, November 2011, and June 2015, the Veteran was afforded VA examinations to determine the severity of his back pain.  The examiners noted that the Veteran did not have radiculopathy. 

In August 2013, the Veteran was seen at Mobile OPC: Primary Care Nursing Note.  The Veteran was seen for an unscheduled visit related to his chronic back pain with recent episode of radiation to legs.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in July 14, 2015, p. 24.  An April 2014 VA treatment entry noted chronic back pain and pain in the left hip.  An August 2014 VA treatment entry noted radiation to the left hip/buttock.  However, none of these records contain objective testing confirming radiculopathy.  Additionally, in July 2015, the Veteran went to an orthopedics for cortisone shot for his back pain.  The Veteran reported radiation down his leg.  Upon examination, the Veteran's neurological system was normal.  The examiner performed special tests on the Veteran's left which included compression, femoral nerve traction, and supine straight leg raising tests which were all negative.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in July 22, 2015, p.2-3.

During his October 2016 hearing, the Veteran testified that following his June 2015 VA examination, he saw his physical therapist, who told him the spondylosis in his back was probably causing the pain down his left side.

The Board acknowledges that the Veteran's claim for increased rating for low back disability was received on June 12, 2009.  Although the Veteran has complained of radiating pain in his left leg prior to April 7, 2017, the objective medical evidence of record does not demonstrate neurologic involvement until the April 7, 2017 VA examination, the date the RO has determined as the current assigned effective date for the separate 10 percent rating evaluations.  Accordingly, the Board finds that April 7, 2017 is the date the Veteran met the requirements for the benefit sought.  An effective dates earlier than April 7, 2017 for the grant of a separate award for radiculopathy in the left lower extremity must be denied because the record does not show that there was a diagnosis based on objective findings prior to April 7, 2017.  See 38 C.F.R. § 3.400.


ORDER

Prior to April 7, 2017, a rating in excess 20 percent for degenerative joint disease, lumbar spine is denied.

On or after April 7, 2017, a rating in excess of 40 percent for degenerative joint disease, lumbar spine is denied.

Entitlement to an effective date prior to April 7, 2017 for the grant of separate evaluation for radiculopathy in the left lower extremity associated with the low back disability, is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


